DETAILED ACTION
	The instant application having Application No. 17/189,007 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
	As required by M.P.E.P. ' 201.14(c), acknowledgment is made of applicant's claim for priority based on an application KR10-2020-0109188 filed in the Republic of Korea on 8/28/2020.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 3/1/2021 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 3/1/2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 
REJECTIONS NOT BASED ON PRIOR ART
     	DEFICIENCIES IN THE SPECIFICATION
	Specification 
     	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
 

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2020/0201570).
	Regarding Claim 1, Kim teaches a storage device comprising: 
	a memory device (storage device 300 of Fig. 2) including a plurality of memory areas (memory areas corresponding to “memory blocks,” Paragraph 0052) respectively corresponding to a plurality of address groups each of which includes consecutive logical addresses provided by a host (sequential logical addresses are assigned a corresponding “buffer [logical address] group,” step S200 of Fig. 1, also see buffer groups of Figs. 8A-8C, and memory blocks [areas] are programmed with the data of these buffer groups, step S400 of Fig. 1); 
	a buffer memory (buffer memory 330 of Fig. 2) including a common buffer and a plurality of zone buffers (zone buffers corresponding to buffer groups ), the plurality of zone buffers respectively corresponding to the plurality of memory areas (a buffer group is “a unit of program operation [block],” Paragraph 0055); and 
	a memory controller (storage controller 310 of Fig. 2) configured to control the buffer memory to temporarily store write data corresponding to a logical address provided from the host in one of a zone buffer corresponding to the logical address and the common buffer according to whether a first size of the write data exceeds an available storage capacity of the zone buffer, the available storage capacity representing a size of an empty storage space of the zone buffer in which no data is stored (a write with a logical address is sent from a host, step S100 of Fig. 1 and Fig. 2, Paragraph 0047, and according to whether a first size of the write data exceeds an available storage capacity of the buffer group at step S241 of Fig. 5, data is written to the zone buffer corresponding to the logical address at step S243 or a common/new buffer group at step S245 of Fig. 5, and note that though Kim teaches some data “may” be written to the zone buffer - “some or a part of the second write data may be temporarily stored using the second buffer group, and the other or remainder of the second write data may be temporarily stored using a third buffer group which is a new buffer group,” Paragraph 0068, this indicates to one of ordinary skill in the art that none of the zone group may be used for storing write data, and the data is temporarily stored, step S400 of Fig. 1).

	Regarding Claim 2, the cited prior art teaches the storage device of claim 1, wherein the memory controller includes: a data size comparator configured to compare the first size of the write data exceeds with the available storage capacity of the zone buffer to determine 
	Regarding Claim 3, the cited prior art teaches the storage device of claim 2, wherein, when the first size of the write data is equal to or smaller than the available storage capacity of the zone buffer, the operation controller controls the buffer memory to store the write data in the zone buffer (Paragraphs 0067).
	Regarding Claim 4, the cited prior art teaches the storage device of claim 2, wherein, when the first size of the write data exceeds the available storage capacity of the zone buffer, the operation controller controls the buffer memory to store the write data in the common buffer (step S235 of Fig. 4).
	Regarding Claim 5, the cited prior art teaches the storage device of claim 2, wherein the memory controller further includes a buffer status storage configured to store zone buffer status information associated with the plurality of zone buffers and common buffer status (for each buffer, status information such as “size of write data” is stored, element S241 of Fig. 5) information associated with the common buffer (there is at least information indicating that a buffer group is new, so data may be stored in the common buffer at step S245 of Fig. 5).
	Regarding Claim 6, the cited prior art teaches the storage device of claim 5, wherein the zone buffer status information includes information on a size of write data stored in each of the plurality of zone buffers (this must be kept to determine if the “size of write data” can fit in the buffer, step S241 of Fig. 5), information on an available space in each of the plurality of zone buffers (“capacity of buffer group,” step S241 of Fig. 5), and information on a logical address of the write data stored in each of the plurality of zone buffers (mapping table of Paragraph 0050).
	Regarding Claim 7, the cited prior art teaches the storage device of claim 5, wherein the common buffer status information includes information on a size of data stored in the 
	Regarding Claim 8, the cited prior art teaches the storage device of claim 5, wherein the operation controller controls the buffer memory and the memory device to perform a program operation of storing write data stored in the plurality of zone buffers and the common buffer in the plurality of memory areas, based on the zone buffer status information and the common buffer status information (step S400 of Fig. 1, where data is written according to information indicating the buffers are full, Paragraph 0040).
	Regarding Claim 9, the cited prior art teaches the storage device of claim 8, wherein, when size of write data stored in one zone buffer among the plurality of zone buffers is equal to a storage capacity allocated to the one zone buffer, the operation controller controls the buffer memory and the memory device to store the write data stored in the one zone buffer in a memory area corresponding to the one zone buffer among the plurality of memory areas, the storage capacity allocated to the one zone buffer representing a maximum storage size of the one zone buffer (step S400 of Fig. 1, where data is written according to information indicating the buffers are full, Paragraph 0040, and a buffer group is “a unit of program operation [block],” Paragraph 0055).
 
	Regarding Claim 11, the cited prior art teaches the storage device of claim 8, wherein, when write data stored in the common buffer has a second size equal to a predetermined size, the operation controller controls the buffer memory and the memory device to store the write data having the second size in a memory area corresponding to a logical address of the write data having the second size among the plurality of memory areas, and wherein the , and a buffer group is “a unit of program operation [block],” Paragraph 0055).

	Claim 13 is the method corresponding to the storage device of claim 1, and is rejected under similar rationale.
	Regarding Claim 14, the cited prior art teaches the method of claim 13, further comprising: storing, in the memory controller, zone buffer available space information representing whether an available space capable of storing additional write data exists in each of the plurality of zone buffers (“capacity,” step S241 of Fig. 5), information on a size of write data stored in each of the plurality of zone buffers (this must be kept to determine if the “size of write data” can fit in the buffer, step S241 of Fig. 5), and information on a logical address of the write data stored in each of the plurality of zone buffers (mapping table of Paragraph 0050); and storing, in the memory controller, information on a size of data stored in the common buffer (this must be kept to determine if the “size of write data” can fit in the buffer, step S241 of Fig. 5) and zone ID information representing a zone buffer corresponding to a logical address of the data stored in the common buffer (corresponding to the “BG” number I will be assigned, shown in Figs. 8A-8C, which represents a zone buffer corresponding to sequential logical addresses).  
	Regarding Claim 15, the method of claim 14, further comprising controlling the buffer memory and the memory device to store the write data stored in the zone buffer in a memory area corresponding to the zone buffer based on the zone buffer available space information and the information on the size of the write data stored in each of the plurality of zone buffers (step S400 of Fig. 1, where data is written according to information indicating the buffers are full, Paragraph 0040, and a buffer group is “a unit of program operation [block],” Paragraph 0055).
	Regarding Claim 17, the cited prior art teaches the method of claim 14, further comprising controlling the buffer memory and the memory device to store write data stored in , and a buffer group is “a unit of program operation [block],” Paragraph 0055).

	Regarding Claim 19, Kim teaches a storage device comprising: 
	a memory device (storage device 300 of Fig. 2) including a plurality of memory areas (memory areas corresponding to “memory blocks,” Paragraph 0052) respectively corresponding to a plurality of logical address groups, each of which corresponds to consecutive logical addresses provided by a host (sequential logical addresses are assigned a corresponding “buffer [logical address] group,” step S200 of Fig. 1, also see buffer groups of Figs. 8A-8C, and memory blocks [areas] are programmed with the data of these buffer groups, step S400 of Fig. 1); 
	a plurality of zone buffers respectively corresponding to the plurality of memory areas, the plurality of zone buffers respectively storing data corresponding to the plurality of logical address groups (zone buffers corresponding to “buffer groups” 332 of Fig. 2, Paragraph 0055, shown as storing data corresponding to the plurality of logical address groups on Figs. 8A-8C, and correspond to memory areas [blocks] because they are written to the memory blocks, step S400 and Paragraph 0087, also see how a buffer group is “a unit of program operation [block],” Paragraph 0055); and 
	a memory controller configured to control the plurality of zone buffers to store write data corresponding to a logical address provided by the host in a zone buffer corresponding to the logical address among the plurality of zone buffers (storage controller 310 of Fig. 2, and a program operation is performed to the zone buffers/buffer groups, as data is temporarily stored in the buffer groups, step S400 of Fig. 1, and this data is from a host as shown on Fig. 2).

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Jung et al (US 2019/0220416) teaches DATA STORAGE APPARATUS AND OPERATING METHOD THEREOF.
	Cheng (US 2014/0082265) teaches DATA STORAGE DEVICE AND FLASH MEMORY CONTROL METHOD THEREOF.
	Sinclair (US 2010/0169542) teaches DYNAMIC MAPPING OF LOGICAL RANGES TO WRITE BLOCKS.
		
CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Regarding Claim 10, the cited prior art teaches the storage device of claim 9, but does not teach wherein after the write data stored in the one zone buffer is stored in the memory area corresponding to the one zone buffer, the operation controller controls the buffer memory to move, to the one zone buffer, write data corresponding to the memory area among data stored in the common buffer.  The cited prior art does not teach moving data from data stored in the 
	Regarding Claim 12, the cited prior art teaches the storage device of claim 2, but does not explicitly teach wherein, when the first size of the write data exceeds each of the available storage capacity of the zone buffer and an available storage capacity of the common buffer, the operation controller provides a standby signal to the host, and controls the buffer memory and the memory device to store the write data stored in the zone buffer and a portion of write data stored in the common buffer in a memory area corresponding to the zone buffer among the plurality of memory areas.  The cited prior art does not teach standby signals based on the first size of the write data.  Claim 18 is allowable for similar reasons.
	Regarding Claim 20, the cited prior art teaches the storage device of claim 19, but does not teach a common buffer including write data corresponding to two or more zone buffers among the plurality of zone buffers, wherein, when target write data having a size exceeding an available storage capacity of a corresponding zone buffer among the plurality of zone buffers is input from the host, the memory controller controls the common buffer to store the target write data in the common buffer.  Therefore, claim 20 contains allowable subject matter.

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-9, 11, and 13-19 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135